                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     L. S. F.,                                           Case No. 19-cv-06560-WHO
                                                          Plaintiff,
                                   5
                                                                                             ORDER ADOPTING REPORT AND
                                                     v.                                      RECOMMENDATION AND
                                   6
                                                                                             DISMISSING CASE
                                   7     THE COLLEGE BOARD,
                                                          Defendant.
                                   8

                                   9          On March 27, 2020 Magistrate Judge Thomas S. Hixson issued a Report and

                                  10   Recommendation, recommending that this case be dismissed without prejudice for failure to

                                  11   prosecute. Dkt. No. 6. As Judge Hixson explained, there is no evidence in the Court’s docket that

                                  12   plaintiff served defendant. On March 11, 2020, Judge Hixson issued an Order to Show Cause,
Northern District of California
 United States District Court




                                  13   requiring plaintiff to explain why the case should not be dismissed for failure to prosecute given

                                  14   the failure to serve. Dkt. No. 5 (warning plaintiff that, “failure to file a written response will be

                                  15   deemed an admission that Plaintiff does not intend to prosecute, and the case will be dismissed

                                  16   without prejudice.” (emphasis in original)). Plaintiff did not respond to the OSC. Therefore, after

                                  17   weighing the appropriate factors, Judge Hixson issued his Report and Recommendation.

                                  18          Objections to the Report and Recommendation were due on April 10, 2020. As of the date

                                  19   of this Order, no objection or other response to the Report and Recommendation has been

                                  20   received.

                                  21          Having reviewed the docket, Judge Hixson’s Order to Show Cause, and the Report and

                                  22   Recommendation, I adopt the Report and Recommendation in full. This case is DISMISSED

                                  23   WITHOUT PREJUDICE for failure to prosecute.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 14, 2020

                                  26
                                  27
                                                                                                      William H. Orrick
                                  28                                                                  United States District Judge
